Citation Nr: 0431322	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to an increased rating for residuals of a 
missile wound to the right calf, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased rating for shell fragment 
wound scars of the right knee, currently evaluated as 10 
percent disabling.  

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling. 

5.  Entitlement to an increased (compensable) rating for 
postoperative hemorrhoids with pruritus ani.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which granted 
service connection and a 20 percent rating for diabetes 
mellitus, effective in May 2001, and which also denied 
increased ratings for residuals of a missile wound to the 
right calf (evaluated as 20 percent disabling), shell 
fragment wound scars of the right knee (evaluated as 10 
percent disabling), PTSD (evaluated as 10 percent disabling), 
and postoperative hemorrhoids with pruritus ani (evaluated as 
noncompensable).  The veteran appeals for higher ratings for 
all disabilities.  

It is noted that in May 2001 the veteran submitted a claim of 
service connection for hepatitis C, which was acknowledged by 
the RO in a September 2001 letter to the veteran.  The RO, 
however, never adjudicated the claim.  Thus, it is referred 
back to the RO for any appropriate action.    

In regard to the issues of residuals of a missile wound to 
the right calf, shell fragment wound scars of the right knee, 
and PTSD, this appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  Since the effective date of his award of service 
connection for diabetes mellitus, the veteran's diabetes 
mellitus is shown to require glyburide for management, 
without additional requirements of insulin, restricted diet, 
or regulation of activities.  

3.  The veteran's postoperative hemorrhoids with pruritus ani 
are manifested by small external hemorrhoids that are not 
bleeding.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2004).  

2.  The criteria for the assignment of a compensable rating 
for postoperative hemorrhoids with pruritus ani have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in December 2001, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

It is noted that the VCAA notice was furnished prior to the 
initial RO decision in December 2001 that granted service 
connection for diabetes mellitus.  VA's Office of the General 
Counsel (OGC) has determined that, when a claim of service 
connection is granted and the veteran submits a notice of 
disagreement in which he raises the new issue of entitlement 
to an increased rating for the disability in question, notice 
under 38 U.S.C.A. § 5103(a) is not required as to the claim 
raised in the notice of disagreement.  See VAOPGCPREC 8-2003 
(December 22, 2003), summary published at 69 Fed. Reg. 25,180 
(May 5, 2004).  Instead, the OGC concluded that the RO's 
obligation under such circumstances is to develop or review 
the claim and, if the disagreement remains unresolved, to 
issue a statement of the case.  Id.  Such was done in the 
present case.  

In the VCAA notice sent to the veteran in September 2001, the 
RO advised the veteran of what was required to prevail on 
claims for service connection and increased rating, what 
specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.      

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claims in the 
December 2001 rating decision and statement of the case 
issued to him in December 2002.  See 38 U.S.C.A. §§ 5102, 
5103.  In these documents the RO informed the veteran of the 
reasons for which his claims were denied and the evidence it 
had considered in denying the claims.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns regarding notification have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran maintains that 
he is entitled to higher ratings for diabetes and 
hemorrhoids.  He was afforded the opportunity to testify at a 
personal hearing, but he declined.  The RO has sought and 
obtained for association with the claims file pertinent VA 
medical evidence identified by the veteran.  Further, VA has 
conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded a VA medical examination in November 2001.  
While a long period of time has elapsed since this 
examination, it is noted that the veteran has not alleged, 
nor does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

A.  Diabetes Mellitus 

In May 2001, the RO received the veteran's claim of service 
connection for diabetes secondary to Agent Orange exposure.  

VA outpatient records dated from December 2000 to October 
2001 show treatment for a variety of ailments.  Records also 
indicate that the veteran has a medical history of non-
insulin dependent diabetes mellitus.  

In November 2001, the veteran underwent a VA examination.  
The report indicates that diabetes mellitus was "found" in 
December 2000 on a routine checkup when his sugar was found 
to be in the range of 500-600.  He was admitted for one week 
and treated initially with insulin and discharged on 
glyburide, which he continued to take to the present time.  
Currently, his control appeared to be good with a blood sugar 
recorded in May 2001 of 105 and in July 2001 of 120.  The 
veteran reported that for the past several weeks his sugars 
had been running high in the range of 220-225.  He stated 
that his appetite was fair and that his weight was stable.  
He had frequency of urination.  He reported no known 
complication of his diabetes.  The diagnosis was type II 
diabetes mellitus with no complications.  

In a December 2001 rating decision, the RO granted service 
connection and a 20 percent rating for type II diabetes 
mellitus, effective on May 25, 2001.  

The veteran's service-connected diabetes mellitus is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that code, a 20 percent 
rating is warranted for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  

The veteran claims that his diabetes mellitus is more severe 
than is reflected by his current 20 percent rating.  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of a higher rating for diabetes mellitus.  

As noted, the medical evidence, consisting of VA outpatient 
records and a compensation examination report, clearly shows 
that the veteran requires medication, glyburide, for 
management of his diabetes mellitus.  Nevertheless, there is 
no evidence showing that his diabetes requires insulin, 
restricted diet, and regulation of activities, as is required 
for a 40 percent rating under Code 7913.  In fact, there is 
no record of any of the requirements for a higher rating.  At 
the time of his VA examination, he had good control on 
medication and there were no diabetic complications.  

The Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 20 percent for 
the service-connected diabetes mellitus under Code 7913.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

As pertains to diabetes mellitus only, this is an initial 
rating case, and the Board has taken into consideration 
"staged ratings" for various periods of time since service 
connection was established.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the Board finds that the evidence shows 
that the veteran's diabetes mellitus was not more than 
20 percent disabling from the effective date of service 
connection on May 25, 2001.  

B.  Postoperative Hemorrhoids with Pruritus Ani

In a June 1966 rating decision, the RO granted service 
connection and a noncompensable rating for postoperative 
hemorrhoids with mild pruritus ani.  This was based in part 
on a VA examination in May 1966 that showed small external 
skin tags with very minimal pruritus ani.  The veteran 
underwent subsequent VA examinations.  In November 1995, it 
was noted that he had had surgery 10 years ago and was 
clinically asymptomatic.  In February 1997, the veteran 
reported that he had had surgery in 1983 and had no more 
problems since then.  The diagnosis was remote history of 
hemorrhoids with no current complaints.  

VA outpatient records dated from December 2000 to October 
2001 show treatment for a variety of unrelated ailments.  

On a November 2001 VA examination in connection with the 
current appeal, there were small external hemorrhoids, with 
no bleeding.  The diagnosis was postoperative hemorrhoids, no 
bleeding.  

The veteran's service-connected postoperative hemorrhoids 
with pruritus ani is currently rated as noncompensable under 
38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that code, a 
noncompensable rating is warranted for external or internal 
hemorrhoids that are mild or moderate.  A 10 percent rating 
is warranted for external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
is warranted for external or internal hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  

Also applicable is 38 C.F.R. § 4.114, Diagnostic Code 7337,  
for pruritus ani, which provides that such condition is to be 
rated for the underlying condition.  In the instant case, the 
underlying condition is hemorrhoids.  

The veteran claims that his hemorrhoid condition is more 
severe than is reflected by his current noncompensable 
rating.  However, based on a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of an increased rating for 
postoperative hemorrhoids with pruritus ani.  

As noted, the medical evidence, consisting of a VA 
compensation examination report, shows that the veteran's 
condition is manifested by small external hemorrhoids, which 
are not bleeding.  There are no further clinical findings or 
complaints noted in the record.  There are also no outpatient 
records showing treatment for the condition.  Without a 
showing of large or thrombotic hemorrhoids, the veteran 
clearly does not meet the criteria that is required for a 10 
percent rating under Code 7336.    

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating for the service-
connected postoperative hemorrhoids with pruritus ani under 
Code 7336.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied.

An increased rating for postoperative hemorrhoids with 
pruritus ani is denied.  


REMAND

Remand is warranted with regard to the issues of an increased 
rating for residuals of a missile wound to the right calf, 
shell fragment wound scars of the right knee, and PTSD, to 
ensure that all pertinent medical evidence is associated with 
the claims file and to obtain contemporary medical opinions 
as to the severity of the disabilities at issue.

First, the Board is of the opinion that VA examinations for 
the purpose of ascertaining the current severity of the 
veteran's service-connected disabilities are warranted in 
this case.  

Regarding the residuals of a missile wound to the right calf, 
the veteran walked with a moderate limp on the right side at 
the time he underwent a November 2001 VA examination.  He is 
currently evaluated as 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312, for impairment of Muscle Group 
XII.  While the VA examination addressed scars related to the 
missile wound to the right calf, it notably did not evaluate 
impairment of this or any other muscle group.  Another 
examination is in order to fully and adequately examine the 
veteran's service-connected right calf disability.  

Regarding the shell fragment wound scars of the right knee, 
the veteran complained of worsening knee problems at the time 
of a November 2001 VA examination, to include unpredictable 
giving way on weightbearing on the average of two times per 
day.  He walked with a cane for support due in part to 
instability of the knee.  While the VA examiner addressed 
scars related to the shell fragment wound of the knee, he 
failed to evaluate the stability of the knee.  Another 
examination is needed to fully and adequately examine his 
service-connected right knee.  

Regarding PTSD, additional evidence was received by the RO in 
May 2003, consisting of reports dated in October 2002 and 
April 2003, from a PTSD specialist at the Institute for Crime 
and Trauma Survivors.  A preliminary review of the evidence 
appears to indicate that the veteran's PTSD is severe and 
worse than is reflected in his last VA examination in 
November 2001, and he should be re-examined.  

Second, prior to the examinations of the right calf, right 
knee, and PTSD, the RO should attempt to obtain any other 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
all updated VA medical records dated since October 2001 
should be obtained.  

Third, the Board notes that the veteran submitted additional 
private medical records, dated in October 2002 and April 
2003, which were received at the RO in May 2003 and forwarded 
to the Board.  These medical records relate to the veteran's 
claim of an increased rating for PTSD.  The RO has not 
considered these records.  Although on January 23, 2002, 
final rules were promulgated, which, in part, allowed the 
Board to consider additional evidence without having to refer 
the evidence to the RO for initial consideration, and without 
having to obtain the appellant's waiver, the rule has since 
been invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (holding that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration).  New regulations were recently 
promulgated to conform to the Federal Circuit's decision.  In 
effect they, and particularly 38 C.F.R. § 20.1304(c), remove 
the Board's authority to develop evidence for initial 
consideration unless the appellant or appellant's 
representative waives the right to initial review by the 
agency of original jurisdiction of new evidence received by 
the Board.  See 69 Fed. Reg. 53807, 53808 (September 3, 
2004).   

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for complaints referable to 
the right calf, right knee, and PTSD.  
After receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include updated 
treatment records from the VA medical 
center since October 2001.  

2.  The RO should arrange for the veteran 
to undergo appropriate VA examinations in 
order to determine the current nature and 
severity of his service-connected 
residuals of a missile wound to the right 
calf, shell fragment wound scars of the 
right knee, and PTSD.  The claims folder 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  All clinical findings 
should be reported in detail in the 
examination reports, and complete 
rationale for all opinions expressed 
should be provided.  All necessary tests 
should be conducted.  

(a)  With respect to the residuals of a 
missile wound to the right calf, the 
examiner should identify all muscle 
groups affected by the service-connected 
disability and state the degree of damage 
caused by the missile wound.  The 
examiner should note the size of all 
residual scars and whether they are 
tender and painful.  Clinical findings 
should include a discussion of any 
painful motion, instability, and degree 
of residual weakness, and how such impact 
on the function of the affected body part 
(i.e., the right calf).    

(b)  With respect to the shell fragment 
wound disability of the right knee, the 
examiner is requested to comment on the 
presence and degree, or absence of, any 
knee subluxation or instability and, if 
present, provide an opinion as to whether 
such manifestations are best 
characterized as mild, moderate or severe 
in degree.  The examiner should note the 
size of all residual scars and whether 
they are tender and painful.  The 
examiner should describe, in degrees of 
excursion, the active ranges of knee 
motion demonstrated on examination.  The 
examiner should identify the presence and 
degree of, or absence of the following:  
muscle atrophy; changes in condition of 
the skin indicative of disuse; weakness; 
incoordination; temperature changes; bone 
deformities; or, any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the knee.  The 
examiner is requested to:  (1) express an 
opinion as to whether pain significantly 
limits the veteran's functional ability 
of the during flare-ups, or when the 
joint is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; and (2) 
determine whether as a result of service-
connected knee disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion resulting.  If the 
severity of any manifestations cannot be 
quantified, the examiner should so 
indicate.  

(c)  With respect to PTSD, the examiner 
should identify the nature, frequency and 
severity of all current manifestations of 
the disability.  In addition, the 
examiner should provide an opinion 
concerning the overall degree of social 
and industrial impairment resulting from 
the veteran's service-connected 
psychiatric manifestations, and should 
provide a GAF score with an explanation 
of the significance of the score 
assigned.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of an increased rating for 
residuals of a missile wound to the right 
calf, shell fragment wound scars of the 
right knee, and PTSD, based on a review 
of the entire evidentiary record, to 
include consideration of private medical 
reports dated in October 2002 and April 
2003, which were received by the RO in 
May 2003.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



